 

¥,

Case: 1:19-cv-02723 Document #: 65 Filed: 07/01/20 Page 1 of 2 PagelD #:247 TL.

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

FILED

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS JUL 01 2020/c

THOMAS G. BRUTON
) CLERK, U.S. DISTRICT COURT

- ) . Case Number: |:\9-cv- 09933
Plaintiff Reaais \9, Nelsvay

) Judge: Honorable John J. Vhale Oe
)

V.

. 44 of oe cago Magistrate Judge:

Defendant ck a\. )

A Nature of Case STATUS REPORT

|. The attorne y ON Qlevi dus Cecord was Edward Fox ,ESy
oF whom with dew from the case due to Pelsonal isSucs,
9 lank ff Rennie 3 Nelson 45 currently fepleseating himself,
how evel Pantdt Ronn .D, Nelson Was a meeting with
A law Teen oA Wonday, July (ot | 2090 thet may be
\akelested 10 fegteseating Kim oa This case, Duc te
the pandemic aad stay ak home ofder Ve kas been
Cather ditticult +o meek with atterreus +o speak
abast the casey 4S one can Mm agin,

a. Vlants Fk Roane VY, Nelson has Submitted
for ak Forney
QF ceedings,

a morioa
Ce Otescatarifba +d help with he cour

4 Panty Vonnie DY, Nelson Was not been codtacked of

las. been degositioned iy AKendents Mamed VA
cov case,
to Date
1, Trete have been no Sulotqatuc culing 5.
do. Peprsitions were schedule d Loe HantrEe but post poncd,

3 Cage = \A Pan demic has POStT-Peped Covlk groccedin
. \ , ingg 8
h as made iv dt: cy \¥ +d Main (c Qc . ata} ° ‘

Proceedings

[If you need additional space for ANY section, please attach an additional sheet and reference that section. ]

 
 

Case: 1:19-cv-02723 Document #: 65 Filed: 07/01/20 Page 2 of 2 PagelD #:248
CG, Dis covery ane Case Pian

1, There has been aa exchany of distovery
1. T

Vrele \S an anticipation that dS Cover

Wi \\ Vaclude
elec tonically Sho Ce

d \afol mation
3, De postions Ae la need ky be scheduled

LI Vhete vas nr Pees qQ Rewly proposed sche evling older,

6. The MNantift Bape Bs (<ayuesed a Tory
m A trial \$ estimated ty talee 9-3 days

\. Se thle went

Theee have been no Setblement

QS cussjen ta date.

S/Roavie i), Nelson
hd,

Ronnie ,9, Nelsen, Pro Se

O54 Oy King Derive
ChQo , TL, C0498

O1- Ol-d302Q4
